DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 5/3/2021. Claims 1-18 are pending.

Claim Objections
The rejections are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The 112b rejections are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10, 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lynch (US 20140229839 A1) in view of Heymann (US 20140019523 A1) in view of Cheung (US 20140195963 A1).

a computer-implemented method for improving network application interface functionalities between a first network application having a first network application protocol and a second network application having a second network application protocol (figs.17-18 show network application of fig.17 interfacing with linked editing application fig.18:1804; fig.1, 0043-45 show implementation of OCMS (Online Content Management System) of figs.17-18 in browser platform), the method comprising:
outputting, to a client device, a first network application interface associated with the first network application (fig.17, 0147);
receiving, from the client device, a network application file generation request associated with the first network application interface (fig.17-20, fig.17:1702, 0149-156: GUI steps taken in order to create a new file including name, type, path, etc.; the new file request being transmitted by the client device to the second editing application in the manner of fig.8, 0162);
in response to receiving the network application file generation request,
outputting, to the client device, a second network application interface associated with the second network application based on the network application file generation request and the second network application protocol (fig.10: flowchart for functioning of editing application after flowchart of fig.8 (0111), including presentation of editing interface (fig.10:1010) based on the request, the presentation being presented according UI protocol such as shown in figs.6A-B);
receiving, from the client device, user inputs associated with the second network application interface (fig.10:1012);
in response to receiving the user inputs associated with the second network application interface, generating a second network application file comprising second network application data based on the user inputs (fig.10:1012-1016, 0112-113: generating modified second file in editing loop);
receiving, from the client device, a network application return request associated with the second network application interface (fig. 10:1020, 0115-116, fig.6:612, 0085), the network application return request comprising a first network application session identifier (0115-116 discloses a return URL identifying the first session including first app identifier and various session identifying attributes); and
in response to receiving the network application return request:
updating the first network application based on the second network application data (fig.7, 0087: first application is updated in response to conclusion of editing based on second network application data, e.g., modification date); and
outputting, to the client device, an updated first network application interface associated with the first network application based on the updated first network application and the first network application protocol (fig.7, 0087: outputting updated interface with alert based on the transfer of control back based on return request and on the UI protocols of the first app).
Lynch does not disclose: the network application file generation request comprising the first network application session identifier, the network application session identifier identifying a session between the client device and the first network application
the return request associated with a second network application session identifier identifying a session between the client device and the second network application;
the updating of the first network application based on the second network application data stored in the second network application file.
Heymann discloses: the network application launch request comprising the first network application session identifier, the network application session identifier identifying a session between the client device and the first network application (in scenarios involving a page navigation event, such as triggered by link or shortcut (0014), Heymann contemplates a session backgrounding or “minimization” request of the first page that would store session information under an external session ID (ESID), see fig.2:206, 0045; hence, the launching of a new application causing navigating away and hence temporary termination request of fig. 2:206 containing the ESID identifier, the identifier identifying a stored session between the client and the network app (see fig.1:109, 0038 0042-43: session storage); combination with Lynch yielding the specific launching activity being a file generation request).
the return request associated with a second network application session identifier identifying a session between the client device and the second network application (in scenarios involving a return or a back command (see 0014), the back command would as the above cause a session termination of the second application, hence, storage of that application state via the ESID identifier as described in fig.2:206, 0045, and subsequent evocation of the first session in fig.2:210, 214, 0046; hence, as the return request comprises both a termination command and an reinitiating command of the first application, the return request comprises the two separate session identifiers).
It would have been obvious at the effective filing date to one of ordinary skill in the art to modify the method of Lynch by incorporating the session identifier technique of Heymann. Both concern the art of network application interoperation, and the incorporation would have, according to  Heymann, provide an efficient and non-resource intensive means for allowing the user to explore a second application while not losing their place in the first one upon return (0014, 0055).
Lynch modified by Heymann does not expressly disclose: wherein the updating of the first network application in response to receiving the network application return request is based on the second network application data that is stored in the second network application file. That is, the 
However, the displaying of data stored in a network application file is well known in the art of content management systems. In particular, Cheung discloses the use of thumbnails in browsing files (0008, 0013, 0025).
It would have been obvious at the effective filing date to one of ordinary skill in the art to modify the method of Lynch modified by Heymann by incorporating the thumbnail display technique of Cheung. Both concern the art of file browsing, and the incorporation would have, according to Cheung,  increased user convenience by allowing users to preview content when browsing a directory so as to discover the correct file (0025).

Regarding claim 2, Lynch modified by Heymann modified by Cheung discloses the method of claim 1, as described above. Lynch modified by Heymann further discloses: wherein the first network application session identifier indicates first network application session data stored in a network database (Heymann 0038, 0042-43), and the second network application session identifier indicates second network application session data stored in the network application database (Heymann 0038, 0042-43: application to multiple applications as described by Lynch and Heymann 0014).

Regarding claim 3, Lynch modified by Heymann modified by Cheung discloses the method of claim 2, as described above. Heymann further discloses: wherein the first network application session data includes at least one of a first user attribute, a first time attribute, or a first status attribute (Heymann 0055 user attribute, e.g., user activity), and the second network application session data includes at least one of a second user attribute, a second time attribute, or a second status attribute (Heymann 0055 user attribute, e.g., user activity, with application to the multiple applications of Lynch, Heymann 0014).

Regarding claim 4, Lynch modified by Heymann modified by Cheung discloses the method of claim 2, as described above. Lynch modified by Heymann further discloses: wherein outputting, to the client device, the updated first network application interface further comprises: retrieving, based on the first network application session identifier, the first network application session data; and generating, based on the first network application session data and the first network application protocol, the updated first network application interface (Lunch fig.7, 0087, 0115-116: retrieving first network application based on session identifier and data encoded in URL causing generation of updated interface of fig.7; Heymann 0056, fig.2:210, 214, 0046 causing restoring of the interface at the saved state)

Regarding claim 6, Lynch modified by Heymann modified by Cheung discloses the method of claim 1, as described above. Lynch modified Heymann further disclose: wherein the first network application protocol is a first Application Program Interface (API), and the second network application protocol is a second API (Lynch URL’s of 0095, 0115-116 constitute API’s to interface with network applications, see also 0066 describing use of API’s for content creation and modification; Heymann 0048-49: use of described URL protocol).

Claims 7-10, 12-16, 18 recite apparatuses and computer program products corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 20140229839 A1) in view of Heymann (US 20140019523 A1) in view of Cheung (US 20140195963 A1), as applied in claim(s) 1 ,7, 17 above, in view of Jain (US 20180018345 A1).

Regarding claim 5, Lynch modified by Heymann modified by Cheung discloses the method of claim 1, as described above. Lynch further discloses: linking the second network application file with a  first network application file (fig.7, 0087: linking online and locally cached file).
Lynch modified by Heymann modified by Cheung does not disclose: determining, based on the first network application session identifier, whether a first network application file is available; based on the first network application file not being available, outputting, to the client device, an unavailability notification;
wherein linking the second network application file with the first network application file is based on the first network application file being available.
Jain discloses: determining, based on the first network application session identifier, whether a first network application file is available; based on the first network application file not being available, outputting, to the client device, an unavailability notification (fig.3, 0046-49: showing file status including error status based on determination of availability status )
wherein linking a second network application file with the first network application file is based on the first network application file being available (Jain’s disclosure of determining file availability and Lynch’s disclosure of linking files combined would produce a system where the linking of files is conditional upon determination of file availability).
It would have been obvious at the effective filing date to one of ordinary skill in the art to modify the method of Lynch modified by Heymann modified by Cheung by incorporating the network availability consideration technique of Jain. Both concern the art of file editing network applications, and the incorporation would have improved the cloud content interface informativeness of method by, according to Jain, allowing for interface mechanisms to allow the user to recognize cloud content and their state and enable appropriate handling of cloud content (0001) such as by allowing for the defining and visualization of multiple available and unavailable states for cloud content (0044).

Claim(s) 11, 17 recite apparatuses and computer program products corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
	Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
	I. Lynch and Heymann do not teach or suggest methods for seamless transitioning between and synchronizing work across distinct applications, in particular because: Heymann does not disclose updating the first application based on the second application data stored in the second network application and outputting an updated first application interface.
	Examiner respectfully disagrees. Lynch figs. 4, 11 disclose previews of content editable in a second application, while Lynch fig.7 shows the updating of a file browser interface based on updated file attributes. Hence, Lynch discloses updating a first application based on modifications performed by a second application.
	II. Heymann does not disclose ESID as being used to change content that is being displayed on a first application page based on actions a user performs on other application pages.
	Examiner submits that, although no explicit description of such a feature is present in Heymann, combination with the editing interface of Lynch yields the claimed invention.
	III. One skilled in the art would not be motivated to modify Heymann to update the first network application data based on the second network application data stored in the second network application file, as recited in claim 1, because doing so would change the principle operation of Heymann. Heymann is directed to a stateful tracking system such that a user can navigate away from a first web application page and later return to that application page in the same state that they left it. Hence, modifying Heymann to update the state of a first application page upon return would be contrary to the principle of returning the same application state.
	Examiner respectfully disagrees. Examiner submits that a session ID is intended not to fix an application in static state but rather, like cookies, to preserve certain aspects of an application for user convenience. See Heymann 0014. Hence, contrary to Applicant’s assertions, returning to a same application state does not mean returning to an unchanged first application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muchnick (US 20170336924 A1) discloses an communication protocol between network apps allowing interoperation in editing functions (fig.4, 0060-67).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Primary Examiner, Art Unit 2143